

116 S2848 IS: No Wall-Cam Act
U.S. Senate
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2848IN THE SENATE OF THE UNITED STATESNovember 13, 2019Mr. Markey (for himself, Mr. Booker, Ms. Hirono, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILL To prohibit the expenditure of Federal funds to  live stream border wall construction activities.
	
 1.Short titleThis Act may be cited as the No Wall-Cam Act. 2.Prohibition against border wall camerasNotwithstanding any other provision of law, no Federal funds may be expended to install or operate a video recording device at a border wall construction site for the purpose of live streaming the construction activities through a webcam.